1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                         )
4                                                      )
                          Respondent/Plaintiff,        )        Case No.: 2:10-cr-00482-GMN-PAL
5
           vs.                                         )
6                                                      )                   ORDER
     TAVARES CHANDLER,                                 )
7                                                      )
                          Petitioner/Defendant.        )
8
                                                       )
9                                                      )

10          Pending before the Court is Petitioner Tavares Chandler’s (“Petitioner”) Motion for

11   Voluntary Dismissal, (ECF No. 147), of the Motion to Vacate, Set Aside, or Correct Sentence
12   Pursuant to 28 U.S.C. § 2255 (“2255 Motion”), (ECF No. 142). The Government filed a
13   Response, (ECF No. 148), and Petitioner filed a Reply, (ECF No. 149). For the reasons
14   discussed below, Petitioner’s Motion for Voluntary Dismissal is GRANTED.
15   I.     BACKGROUND
16          On May 9, 2011, Petitioner pled guilty to one count of felon in possession of a firearm in
17   violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Plea Mem., ECF No. 41); (Mins.
18   Proceedings, ECF No. 44). Pursuant to the Armed Career Criminal Act (ACCA) and its
19   residual clause, 18 U.S.C. § 924(e)(2)(B), the Court sentenced Petitioner to a term of 235
20   months’ imprisonment. (See J., ECF No. 86). The Ninth Circuit Court of Appeals affirmed the
21   conviction and Petitioner appealed to the U.S. Supreme Court. United States v. Chandler, 743
22   F.3d 648 (9th Cir. 2014); (Letter, ECF No. 111) (indicating petition for writ of certiorari was
23   placed on U.S. Supreme Court’s docket on September 10, 2014). On June 26, 2015, the U.S.
24   Supreme Court issued its decision in Johnson v. United States, 135 S. Ct. 2551, 2557 (2015),
25   holding that the residual clause of the ACCA is unconstitutionally vague. Shortly thereafter,


                                                  Page 1 of 5
1    the Supreme Court granted Petitioner certiorari, vacated his sentence, and remanded for
2    resentencing. Chandler v. United States, No. 14-282, 135 S. Ct. 2926 (2015); see also United
3    States v. Chandler, 619 F. App’x 641 (9th Cir. 2015).
4           On May 15, 2016, this Court resentenced Petitioner to 100 months’ imprisonment.
5    (Mins. Proceedings, ECF No. 135); (Am. J., ECF No. 139). On December 15, 2016, Petitioner
6    filed a 2255 Motion, (ECF No. 142), arguing that the Court’s sentence violates due process
7    because it was imposed under an unconstitutionally vague portion of the United States
8    Sentencing Guidelines (“U.S.S.G.”). (2255 Mot. 8:1–10:13, ECF No. 142). Specifically,
9    Petitioner contends that language in U.S.S.G. § 4B1.2’s residual clause is identical to that of the
10   ACCA’s residual clause, and therefore, both provisions, and any sentences imposed under
11   them, are invalid. (Id.).
12          On March 6, 2017, the U.S. Supreme Court issued its decision in Beckles v. United
13   States, 137 S. Ct. 886 (2017). In Beckles, the Supreme Court held that “the advisory
14   Sentencing Guidelines are not subject to a vagueness challenge under the Due Process Clause
15   and that § 4B1.2(a)’s residual clause is not void for vagueness.” Id. at 895. Roughly two weeks
16   later, Petitioner filed a notice concerning the Beckles decision, and requested that the Court
17   defer ruling on the 2255 Motion for thirty days. (Notice 1:23–2:2, ECF No. 146). Petitioner
18   thereafter filed a Motion for Voluntary Dismissal of his 2255 Motion under Federal Rule of
19   Civil Procedure 41(a)(2). (Mot. Voluntary Dismissal 1:19–2:2, ECF No. 147); (Reply 3:26 n.1,
20   ECF No. 149).
21   II.    LEGAL STANDARD
22          Under 28 U.S.C. § 2255, a petitioner may file a motion requesting the Court which
23   imposed sentence to vacate, set aside, or correct the sentence. 28 U.S.C. § 2255(a). Such a
24   motion may be brought on the following grounds: “(1) the sentence was imposed in violation of
25   the Constitution or laws of the United States; (2) the court was without jurisdiction to impose


                                                 Page 2 of 5
1    the sentence; (3) the sentence was in excess of the maximum authorized by law; or (4) the
2    sentence is otherwise subject to collateral attack.” Id.; see United States v. Berry, 624 F.3d
3    1031, 1038 (9th Cir. 2010). Motions pursuant to § 2255 must be filed within one year from
4    “the date on which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1). The
5    Federal Rules of Civil Procedure apply to petitions under 28 U.S.C. § 2255 “to the extent that
6    they are not inconsistent with any statutory provisions or [the Rules Governing Section 2255
7    Cases].” R. 12, Rules Governing Section 2255 Proceedings (2019).
8           Federal Rule of Civil Procedure (“Rule”) 41(a)(1)(A)(i) allows for the voluntary
9    dismissal of a case by a plaintiff without a court order where a notice of dismissal is filed
10   before the opposing party has answered or filed a motion for summary judgment. Rule 41(a)(2)
11   permits dismissal by a court at the request of the plaintiff “on terms that the court considers
12   proper.”
13   III.   DISCUSSION
14          The Government opposes Petitioner’s Motion for Voluntary Dismissal by arguing that
15   dismissal under Rule 41 is inconsistent with the rules governing petitions under 28 U.S.C.
16   § 2255—specifically, the framework of the Antiterrorism and Effective Death Penalty Act of
17   1996 (“AEDPA”). (Resp. 4:10–5:8, ECF No. 148). The Government argues that dismissal on
18   grounds other than the merits would allow Petitioner to escape rules that prevent successive
19   2255 motions. (Id.). The Court, however, disagrees; permitting Petitioner to voluntarily
20   withdraw his 2255 Motion is appropriate under Rule 41(a)(2).
21          The Court’s discretion to grant dismissal under Rule 41(a)(2) focuses primarily on
22   whether the opposing party can show that it will suffer some legal prejudice as a result. Smith v.
23   Lenches, 263 F.3d 972, 975 (9th Cir. 2001) (citations omitted). Legal prejudice means
24   “prejudice to some legal interest, some legal claim, some legal argument.” Westlands Water
25   Dist. v. United States, 100 F.3d 94, 97 (9th Cir. 1996).


                                                 Page 3 of 5
1            Here, the Government has not shown it will suffer legal prejudice if the Court grants
2    Petitioner’s request to voluntarily dismiss his 2255 Motion. Though the Government argues
3    that voluntary dismissal goes against finality by not decisively precluding a future 2255 motion
4    on the same grounds, (Resp. 4:10–19), the Ninth Circuit has found uncertainty of a future,
5    potential second lawsuit to be generally insufficient to establish plain legal prejudice in the
6    context of a Rule 41(a)(2) motion. See Westlands Water Dist., 100 F.3d at 96 (“[T]he threat of
7    future litigation which causes uncertainty is insufficient to establish plain legal prejudice.”);
8    Hamilton v. Firestone Tire & Rubber Co., 679 F.2d 143, 145–46 (9th Cir. 1982) (“Appellant’s
9    contention that appellee should have been estopped from requesting a voluntary dismissal,
10   because appellant was put to significant expense in preparing and filing its pleadings, is without
11   merit.”); In re Lowenschuss, 67 F.3d 1394, 1400–01 (9th Cir. 1995) (“[T]he inconvenience of
12   defending another lawsuit . . . does not constitute prejudice.”); see also Cook v. United States,
13   No. 1:10-cr-00167-BLW, 2018 WL 2024609, at *2 (D. Idaho May 1, 2018).
14           Further, regardless of whether the Court permits Petitioner to voluntarily dismiss his
15   2255 Motion or denies the 2255 Motion on the merits, Petitioner will not obtain any relief from
16   his sentence as a result of his filing. Petitioner also would need to distinguish the present 2255
17   Motion, and the reasons underlying the current voluntary dismissal, if any future 2255 motion
18   arose. 1 United States v. Salisbury, No. 2:11-cr-00317-LDG-CWH, 2017 WL 3484649, at *1 (D.
19   Nev. Aug. 11, 2017) (explaining that any future 2255 motion would “undoubtedly” require the
20   petitioner to establish how prior motions do not bar the future motion); Rodrigues v. United
21   States, No. 16-00149 HG, 2016 WL 1465328, at *3 (D. Haw. Apr. 14, 2016) (discussing a
22

     1
23     The Court takes no position on whether any future 2255 Motion from Petitioner would be considered “second
     or successive” such that it must comply with procedural rules under 28 U.S.C. § 2255(h). Nevertheless, the
24   Court advises that if Petitioner should later attempt to raise his dismissed claims in a subsequent habeas petition
     or Section 2255 motion, those claims may be time-barred or barred as successive.
25



                                                         Page 4 of 5
1    district court’s ability to refer a second or successive petition to the court of appeals).
2    Voluntary dismissal without an adjudication on the merits thus conserves judicial resources at
3    this time and in the context of this case. United States v. Wilson, No. 2:11-cr-00333-LDG-
4    GWF, 2017 WL 3484160, at *1 (D. Nev. Aug. 11, 2017). The Court accordingly will dismiss
5    Petitioner’s 2255 Motion under Rule 41(a)(2).
6    IV.    CONCLUSION
7           IT IS HEREBY ORDERED that Petitioner’s Motion for Voluntary Dismissal, (ECF
8    No. 147), is GRANTED.
9           IT IS FURTHER ORDERED that Petitioner’s 2255 Motion, (ECF No. 142), is
10   DISMISSED without prejudice.
11          DATED this _____
                         10 day of April, 2019.

12

13
                                                     ___________________________________
14
                                                     Gloria M. Navarro, Chief Judge
                                                     United States District Court
15

16

17

18

19

20

21

22

23

24

25



                                                  Page 5 of 5
